***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    C. ANDREW RILEY v. THE TRAVELERS HOME
        AND MARINE INSURANCE COMPANY
                  (SC 19968)
         Palmer, McDonald, D’Auria, Mullins, Kahn and Ecker, Js.

                                    Syllabus

Pursuant to the waiver rule, when a trial court denies a defendant’s motion
    for a directed verdict at the close of the plaintiff’s case-in-chief, the
    defendant, by opting to introduce evidence in his or her own behalf,
    waives the right to appeal from the trial court’s ruling on the motion
    for a directed verdict.
The plaintiff, whose house had been damaged in a fire, sought to recover
    damages from the defendant insurance company for breach of a home-
    owner’s insurance contract and negligent infliction of emotional distress
    in connection with the defendant’s denial of the plaintiff’s claim for
    insurance coverage. The plaintiff alleged that the defendant refused to
    pay his claim for insurance coverage on the ground that its investigation
    revealed that the plaintiff intentionally had caused the fire and had
    concealed or misrepresented the facts and circumstances concerning
    the fire to the defendant’s investigators. The plaintiff further alleged
    that the defendant was negligent in failing to conduct a reasonable
    investigation into the cause of the fire. After the plaintiff rested his case,
    the defendant moved for a directed verdict with respect to the emotional
    distress claim, claiming that the plaintiff had not presented sufficient
    evidence to establish negligence in the defendant’s investigation into
    the cause of the fire. The trial court reserved decision on the defendant’s
    motion pursuant to the applicable rule of practice (Practice Book § 16-
    37), and the defendant thereafter presented its own case. Subsequently,
    the jury returned a verdict for the plaintiff on both counts, and the
    defendant moved for judgment notwithstanding the verdict, renewing
    its claim of evidentiary insufficiency and arguing that the court must
    decide its motion for judgment notwithstanding the verdict solely on
    the basis of the evidence submitted during the plaintiff’s case-in-chief.
    The trial court disagreed and, relying primarily on evidence adduced
    during the defendant’s case, concluded that the plaintiff had presented
    sufficient evidence to support his theory of negligent infliction of emo-
    tional distress. Accordingly, the trial court denied the motion for judg-
    ment notwithstanding the verdict and rendered judgment for the plaintiff
    in accordance with the verdict, from which the defendant appealed to
    the Appellate Court, which affirmed the judgment of the trial court. On
    the granting of certification, the defendant appealed to this court. Held:
1. The record was adequate to review the defendant’s claim that the waiver
    rule is inapplicable in civil cases, such as the present one, in which the
    trial court reserves decision on a motion for a directed verdict, that
    claim having been distinctly raised before the trial court: Practice Book
    § 16-37 treats the trial court’s election to reserve decision on a motion
    for a directed verdict as the equivalent of a denial of that motion for
    purposes of subsequent proceedings and allows a defendant, in situa-
    tions in which the jury returns a verdict for the plaintiff after the trial
    court reserved decision on such a motion, to move to have the verdict set
    aside and to have judgment rendered in accordance with the defendant’s
    motion for a directed verdict; accordingly, § 16-37 contemplates that
    the issues raised in a motion for a directed verdict are preserved by
    and incorporated into the postverdict motion to set aside the verdict,
    and, in the present case, the defendant, in its motion for judgment
    notwithstanding the verdict, renewed its claim of evidentiary insuffi-
    ciency contained in its previously filed motion for a directed verdict
    and specifically argued in its memorandum in support of its motion for
    judgment notwithstanding the verdict that the trial court was required
    to decide the motion solely on the basis of the evidence elicited during
    the plaintiff’s case-in-chief.
2. The waiver rule applies to civil cases in which the trial court has reserved
    decision on, rather than denied, a motion for a directed verdict pursuant
    to Practice Book § 16-37, the defendant, having presented its own case
   after the trial court reserved decision on its motion for a directed verdict,
   waived it right to challenge the sufficiency of the evidence presented
   during the plaintiff’s case-in-chief only, and, accordingly, the trial court
   properly relied on the defendant’s evidence in denying its motion for
   judgment notwithstanding the verdict: there was nothing in the language
   of § 16-37 to indicate that a trial court ruling on a motion for judgment
   notwithstanding the verdict is limited to considering the evidence
   adduced during the plaintiff’s case-in-chief, as the issue presented by
   both a preverdict motion for a directed verdict and a postverdict motion
   for judgment notwithstanding the verdict is whether, on the basis of all
   the evidence presented to the jury, the evidence was sufficient to support
   the jury’s verdict, and a review of the history of the motion for a directed
   verdict and of earlier amendments to the predecessor rule to § 16-37
   further supported the conclusion that the trial court must assess all of
   the evidence considered by the jury in reaching its verdict; moreover,
   although the waiver rule may require the defendant to choose between
   resting on the insufficiency of the plaintiff’s proof or presenting its own
   defense, this court concluded that application of the waiver rule under
   the circumstances of the present case was not fundamentally unfair, as
   it merely required the defendant to make a routine, tactical decision,
   the defendant assumed the risk that the evidence it presented would
   have the effect of underscoring the inadequacies of its own investigation
   of the fire, and any burden the rule placed on the defendant was out-
   weighed by the rule’s support for the truth seeking function of the trial
   and the perceived fairness of the judicial system.
   Argued November 8, 2018—officially released September 10, 2019

                            Procedural History

   Action to recover damages for, inter alia, breach of
contract, and for other relief, brought to the Superior
Court in the judicial district of Hartford and transferred
to the Complex Litigation Docket, where the case was
tried to the jury before D. Sheridan, J.; verdict for the
plaintiff; thereafter, the court denied the defendant’s
motion for judgment notwithstanding the verdict and
rendered judgment in accordance with the verdict, from
which the defendant appealed to the Appellate Court,
DiPentima, C. J., and Sheldon and Bishop, Js., which
affirmed the judgment of the trial court, and the defen-
dant, on the granting of certification, appealed to this
court. Affirmed.
  Linda L. Morkan, with whom were Daniel F. Sulli-
van and, on the brief, Jonathan E. Small, for the appel-
lant (defendant).
   Proloy K. Das, with whom were Kristen L. Zaeh-
ringer and, on the brief, Leonard M. Isaac and James
J. Nugent, for the appellee (plaintiff).
                          Opinion

   ECKER, J. This appeal concerns a question of civil
procedure arising when a jury returns a verdict in favor
of the plaintiff that the defendant claims was not sup-
ported by sufficient evidence presented during the
plaintiff’s case-in-chief. Under what has come to be
known as the waiver rule, ‘‘when a trial court denies a
defendant’s motion for a directed verdict at the close of
the plaintiff’s case, the defendant, by opting to introduce
evidence in his or her own behalf, waives the right to
appeal the trial court’s ruling.’’ Sears, Roebuck & Co.
v. Board of Tax Review, 241 Conn. 749, 756–57, 699
A.2d 81 (1997). The defendant, The Traveler’s Home
and Marine Insurance Company, contends that the
waiver rule is inapplicable to civil cases in which a
trial court reserves decision on a motion for a directed
verdict pursuant to Practice Book § 16-37.1 We disagree
and conclude that the waiver rule is applicable regard-
less of whether a motion for a directed verdict has been
reserved for decision or denied. Thus, a court reviewing
the sufficiency of the evidence to support a jury’s ver-
dict must consider all of the evidence considered by
the jury returning the verdict, not just the evidence
presented in the plaintiff’s case-in-chief.
   The plaintiff, C. Andrew Riley, commenced this
action against the defendant for breach of contract and
negligent infliction of emotional distress stemming from
the defendant’s handling of the plaintiff’s homeowner’s
insurance claim. At the close of the plaintiff’s case-in-
chief, the defendant moved for a directed verdict on
the plaintiff’s negligent infliction of emotional distress
claim, and the trial court reserved decision on that
motion. The defendant then presented evidence in its
defense, some of which supported the plaintiff’s con-
tention that the defendant had been negligent in its
investigation of his homeowner’s insurance claim. The
jury returned a verdict for the plaintiff on both counts.
The defendant timely moved for judgment notwith-
standing the verdict, renewing its motion for a directed
verdict and requesting the court to set aside the verdict
on the claim of negligent infliction of emotional distress
and render judgment for the defendant. The trial court,
relying primarily on evidence that emerged during the
defendant’s case, determined that there was sufficient
evidence to support the jury’s verdict and denied the
defendant’s motion. The Appellate Court affirmed the
trial court’s judgment; Riley v. Travelers Home &
Marine Ins. Co., 173 Conn. App. 422, 462, 163 A.3d 1246
(2017); and we affirm the judgment of the Appellate
Court.
                             I
  The Appellate Court summarized the facts and proce-
dural history as follows. ‘‘On February 26, 2009, a fire
destroyed a significant portion of the plaintiff’s home
in Pomfret, in which he and his wife, Barbara Riley,
had been living and raising their children for more than
twenty-five years. On the morning of the fire, the plain-
tiff was working on a project in a room on the first
floor of his home when he received a telephone call
from ADT Security Services, his home security service
provider, notifying him that it had received an alert that
there was a fire in his home. The plaintiff, initially in
disbelief, immediately proceeded to the second floor
of his home to look for the cause of the alert. Upon
ascending the stairs, he saw flames through the open
door of a room at the top of the stairs that was used
as an office and exercise room, in which he had been
exercising earlier that morning. Seeing that the room
was engulfed in flames, he initially attempted to close
the door but could not get it to stay closed. He thus
took an old bathrobe from the adjacent bedroom and
draped it over the door to keep it closed. In so doing,
the plaintiff sustained a minor burn on his arm. Finally,
after retrieving his wife’s jewelry from their bedroom,
the plaintiff ran back downstairs, confirmed with ADT
that there was a fire in his home, and went outside to
wait for assistance. Upon the arrival of multiple fire
companies, the fire was promptly extinguished. As a
result of the fire, the room in which the fire had occurred
was essentially destroyed, along with most of its con-
tents, including all of the family’s photograph albums,
a Mother’s Day card to Barbara Riley, a sonogram photo
of one of their children, and an uncashed check in the
amount of $30,000, which Barbara Riley had received
as a work bonus. Although the fire was contained in
that one room on the second floor, it caused extensive
smoke damage throughout the plaintiff’s home.
   ‘‘The . . . Pomfret fire marshal, Adam Scheuritzel,
arrived at the scene of the fire shortly after it was
extinguished. He conducted an investigation of the
cause and origin of the fire, using a video camera
attached to his helmet to record his investigation. He
also took several still photographs of the scene. In addi-
tion to inspecting the scene of the fire, Scheuritzel
spoke to and obtained written statements from the
plaintiff and several firefighters who had responded to
the scene. Scheuritzel observed a kerosene heater and
a separate container of kerosene in the exercise room
where the fire had occurred, but he concluded that
the kerosene had played no role in causing the fire.
Scheuritzel concluded instead that the cause of the
fire had been accidental, having been started by an
electrical problem inside the wall of the exercise room.
   ‘‘The plaintiff immediately notified the defendant of
the fire. The defendant, which had issued a homeown-
er’s insurance policy containing standard provisions
insuring the plaintiff’s property for any loss due to fire,
then initiated its own investigation of the cause and
origin of the fire, and assigned one of its own employees,
John E. Schoener, a trained and certified fire investiga-
tor, to conduct that investigation. Schoener concluded
that ‘the fire originated in the vapors of an ignitable
liquid (kerosene) that was poured throughout the floor
area and on boxes of stored contents within the room
of fire origin. All accidental causes were eliminated as
a cause of this fire. The cause of this fire is classified
as an incendiary fire.’
   ‘‘By letter dated May 26, 2009, the defendant denied
the plaintiff’s claim for insurance coverage, stating that
it had ‘concluded that [the plaintiff] intentionally caused
the fire which resulted in this claim.’ The defendant
later sent another letter to the plaintiff, dated June 16,
2009, ‘to advise [him] of an additional basis for the
denial of [his] claim.’ The letter stated, ‘[d]uring the
investigation of this loss, [the plaintiff] concealed and/
or misrepresented material facts and circumstances
concerning the loss and made material false statements
relating to this loss and to his insurance coverage.’
Although the defendant denied the plaintiff’s claim, it
accepted the claim of Barbara Riley for personal prop-
erty of herself and other family members, and additional
living expenses incurred while repairs were being made
to the residence.
   ‘‘On October 18, 2011, the plaintiff initiated this action
against the defendant, claiming breach of contract and
negligent infliction of emotional distress. In response,
the defendant denied the plaintiff’s claims and, by way
of special defense, alleged, inter alia, that the plaintiff
had intentionally caused the fire to his home and had
‘concealed or misrepresented material facts or circum-
stances, engaged in fraudulent conduct, and/or made
materially false statements regarding the fire and insur-
ance claim.’ The plaintiff denied the defendant’s spe-
cial defenses.
   ‘‘The case was tried to a jury in June, 2014. At the
conclusion of the plaintiff’s case-in-chief, the [defen-
dant’s counsel] orally moved for a directed verdict on
the plaintiff’s claim of negligent infliction of emotional
distress.’’ (Footnotes omitted.) Riley v. Travelers
Home & Marine Ins. Co., supra, 173 Conn. App. 425–28.
In support of its motion, the defendant argued ‘‘that
although the plaintiff’s expert witness, Ronald R. Mul-
len, had testified as to the ‘standard of care’ for conduct-
ing a fire investigation, no evidence was adduced as to
any deficiency in its investigation of the fire, and thus
the plaintiff had failed to establish a prima facie case
of negligence in investigating his claim for insurance
coverage, [and], thus, negligent infliction of emotional
distress. In response, the plaintiff pointed to the testi-
mony of Scheuritzel and Mullen, who attested to their
respective conclusions as to the accidental cause and
origin of the fire in the plaintiff’s home, as well as
the defendant’s attempts to influence and coerce his
experts to change their reports and support its claim
of arson. Without reference to specific portions of Mul-
len’s testimony, the plaintiff argued that Mullen had, in
fact, pointed to inadequacies in the defendant’s investi-
gation. Following that brief argument by counsel, the
court concluded: ‘[A]lthough I’ve expressed some con-
cerns about the state of the pleadings and the evidence,
it does seem to me there’s sufficient evidence on this
question, if not direct evidence, certainly reasonable
inferences where I could reserve on that question pursu-
ant to the Practice Book and we’ll proceed to the defen-
dant’s case.’ ’’ Id., 432.
   After the defendant’s presentation of evidence, the
jury returned a verdict in favor of the plaintiff. ‘‘By
way of special interrogatories, the jury rejected the
defendant’s special defenses and found that the defen-
dant had failed to prove that the plaintiff had intention-
ally caused the fire to his home or that he had ‘intention-
ally concealed or misrepresented material facts or
circumstances, or engaged in fraudulent conduct, or
made material false statements relating to his insurance
. . . .’ The jury found that the plaintiff had proved that
the defendant breached his homeowner’s insurance
contract by denying his claim for coverage and refusing
to pay for his losses from the February 26, 2009 fire,
and that he had ‘sustained [damages] as a result of the
[defendant’s] negligent infliction of emotional distress
. . . .’ The jury awarded the plaintiff $504,346.10 in
damages for breach of contract and $1,000,000 in dam-
ages for negligent infliction of emotional distress.’’
Id. 428–29.
   Thereafter, the defendant filed a motion for judgment
notwithstanding the verdict and a supporting memoran-
dum of law. ‘‘The defendant argued in that motion:
‘During [the plaintiff’s] case-in-chief, [the] plaintiff
failed to present any evidence (other than the letter
denying his insurance claim) that would permit the jury
to reasonably conclude that [the defendant] is liable to
him for the negligent infliction of emotional distress.
[The] plaintiff chose not to offer expert testimony
regarding the integrity of [the defendant’s] fire origin
and cause investigation, or to call [the defendant’s]
employees who conducted the investigation to demon-
strate their alleged unreasonable or egregious miscon-
duct in the investigation of the fire.’ The defendant
further argued: ‘[W]hile [the] plaintiff developed addi-
tional evidence regarding [the defendant’s] conduct on
cross-examination of [the defendant’s] employees who
testified on behalf of the defense, this evidence and
testimony cannot be considered in evaluating whether
[the] plaintiff met [his] burden in [his] case-in-chief and
in reaching a determination on [the defendant’s]
motion.’ ’’ Id., 433. The trial court disagreed and, after
reviewing all of the evidence adduced at trial, including
evidence presented during the defendant’s case, con-
cluded that the jury’s verdict was supported by the
evidence. The trial court therefore rendered judgment
in accordance with the jury’s verdict.
   The defendant appealed from the trial court’s judg-
ment to the Appellate Court, claiming, among other
things, that the trial court ‘‘was limited to the evidence
adduced during the plaintiff’s case-in-chief, which was
insufficient to establish the plaintiff’s claim . . . .’’ Id.,
429. The Appellate Court rejected the defendant’s claim,
holding that the defendant ‘‘is precluded by the waiver
rule from claiming that the trial court was limited in
its review of the sufficiency of the evidence to the
evidence presented in the plaintiff’s case-in-chief.
Although the evidence presented by the defendant . . .
had the effect of underscoring the inadequacies of its
investigation of the fire, that was a risk the defendant
assumed when it chose to present defense evidence at
trial.’’ Id., 434–35.
   The defendant petitioned for certification to appeal
from the judgment of the Appellate Court to this court,
and we granted the defendant’s petition limited to the
following issue: ‘‘Under the circumstances of this case,
did the Appellate Court correctly hold that, by not rest-
ing at the end of the plaintiff’s case-in-chief, but instead
putting on evidence, the defendant waived its right on
appeal to claim that the trial court should have granted
its motion for a directed verdict pursuant to Practice
Book § 16-37?’’ Riley v. Travelers Home & Marine Ins.
Co., 326 Conn. 922, 169 A.3d 234 (2017).
                              II
   The defendant contends that the waiver rule is inap-
plicable when a trial court reserves decision on a motion
for a directed verdict at the close of a plaintiff’s case-
in-chief pursuant to Practice Book § 16-37. It asserts
that the plain language and history of Practice Book
§ 16-37, as well as the principle of fundamental fairness,
require a trial court to consider only the evidence pre-
sented in the plaintiff’s case-in-chief when deciding a
defendant’s motion for judgment notwithstanding the
verdict based on a claim of insufficient evidence. The
plaintiff responds that, among other things, the record
is inadequate to review the defendant’s claim and the
applicability of the waiver rule never has been ques-
tioned in civil cases.
   The applicable standard of review is not in dispute.
‘‘[D]irected verdicts are disfavored because [l]itigants
have a constitutional right to have factual issues
resolved by the jury.’’ (Internal quotation marks omit-
ted.) Landmark Investment Group, LLC v. CALCO
Construction & Development Co., 318 Conn. 847, 862,
124 A.3d 847 (2015). Therefore, ‘‘[o]ur review of a trial
court’s refusal to direct a verdict or to render a judgment
notwithstanding the verdict takes place within carefully
defined parameters. We must consider the evidence,
including reasonable inferences which may be drawn
therefrom, in the light most favorable to the parties who
were successful at trial . . . giving particular weight
to the concurrence of the judgments of the judge and
the jury, who saw the witnesses and heard the testimony
. . . . The verdict will be set aside and judgment
directed only if we find that the jury could not reason-
ably and legally have reached their conclusion.’’ (Inter-
nal quotation marks omitted.) Glazer v. Dress Barn,
Inc., 274 Conn. 33, 50, 873 A.2d 929 (2005). It also is
clear that ‘‘the proper construction of a Practice Book
section involves a question of law [over which] our
review is . . . plenary.’’ State v. Zaporta, 237 Conn. 58,
64 n.5, 676 A.2d 814 (1996).
                             A
  We first address whether the record is adequate to
review the defendant’s claim that the waiver rule is
inapplicable to civil cases in which the trial court has
reserved decision on a defendant’s motion for a directed
verdict pursuant to Practice Book § 16-37. The plaintiff
contends that ‘‘[t]he defendant’s claim is not reviewable
because . . . the trial court never actually ruled on its
motion for a directed verdict’’ and this court ‘‘cannot
review a nonexistent ruling.’’2 (Internal quotation marks
omitted.) This argument is without merit.
   Practice Book § 16-37 expressly provides the proce-
dure to be followed by a trial court when a motion for
a directed verdict is not granted. If such a motion ‘‘is
denied or for any reason is not granted, the judicial
authority is deemed to have submitted the action to
the jury subject to a later determination of the legal
questions raised by the motion.’’ Practice Book § 16-
37. The trial court, therefore, may grant the motion,
deny the motion, or reserve decision on the motion.
See Southern New England Telephone Co. v. Pagano,
79 Conn. App. 458, 466, 830 A.2d 359 (2003) (recognizing
that trial court may ‘‘delay its decision on a motion for
a directed verdict’’ and need not ‘‘immediately deny or
immediately grant the motion’’); 2 R. Bollier & S. Busby,
Stephenson’s Connecticut Civil Procedure (3d Ed. 2002)
§ 195 (d), p. 399 (‘‘[u]nder [§] 16-37 . . . the trial judge
can refuse to rule on the motion for a directed verdict
and submit the case to the jury’’)
   Practice Book § 16-37 treats the trial court’s election
to reserve decision as the equivalent of a denial of the
motion for purposes of subsequent proceedings, which
is why the rule states that the case is deemed to have
been submitted to the jury subject to a later determina-
tion of the legal questions raised by the motion if, for
any reason, ‘‘the motion is not granted . . . .’’ Practice
Book § 16-37. In the event that the jury thereafter
returns a verdict for the plaintiff, the rule provides what
steps the unsuccessful defendant may take to renew
any legal claim previously raised in its motion for a
directed verdict: ‘‘After the acceptance of a verdict and
within the time stated in Section 16-35 for filing a motion
to set a verdict aside, a party who has moved for a
directed verdict may move to have the verdict and any
judgment rendered thereon set aside and have judgment
rendered in accordance with his or her motion for a
directed verdict . . . .’’3 Practice Book § 16-37.
   When the foregoing procedure is followed, as it was
in the present case, Practice Book § 16-37 provides that
‘‘the judicial authority may allow the judgment to stand
or may set the verdict aside and either order a new
trial or direct the entry of judgment as if the requested
verdict had been directed.’’ There is no need under
these circumstances for the trial court to go back and
rule on the reserved motion for a directed verdict,
because the legal issues raised in that motion were
preserved and incorporated into a properly filed motion
for judgment notwithstanding the verdict. Thus, the trial
court’s ruling on that postverdict motion becomes the
controlling disposition for purposes of appeal.4 The
appeal itself is taken from the judgment rendered by
the trial court after it denied the motion for judgment
notwithstanding the verdict and disposed of any other
pending motions that may require a ruling before the
judgment becomes final. See, e.g., General Statutes § 52-
263; Practice Book § 61-1; see also Hylton v. Gunter,
313 Conn. 472, 478–84, 97 A.3d 970 (2014) (discussing
operation of final judgment rule in context of various
postverdict motions); Tough v. Ives, 159 Conn. 605, 606,
268 A.2d 371 (1970) (‘‘[u]ntil there is a final judgment
or the court has granted the motion to set aside the
verdict, there is no right of appeal’’).
  In the present case, the defendant’s counsel made an
oral motion for a directed verdict after the plaintiff’s
case-in-chief. In response, the trial court ‘‘reserve[d]’’
decision on the defendant’s motion and ‘‘proceed[ed]
to the defendant’s case.’’ After the defendant presented
evidence and the jury returned a verdict in favor of the
plaintiff, the defendant renewed the claim of evidentiary
insufficiency contained in its previously filed motion
for a directed verdict. The defendant’s supporting mem-
orandum of law, moreover, specifically argued that its
motion for judgment notwithstanding the verdict must
be decided solely on the basis of the evidence submitted
during the plaintiff’s case-in-chief.
   This procedural history reveals that the defendant’s
claim regarding the sufficiency of the plaintiff’s evi-
dence and the applicability of the waiver rule was dis-
tinctly raised at trial and, therefore, is preserved for
our review.5 The defendant has provided this court with
all of the material that we need to review its claim
on appeal—the trial court’s written memorandum of
decision on the defendant’s motion for judgment not-
withstanding verdict, the transcript of the trial proceed-
ings, and the exhibits submitted to the jury. See Practice
Book §§ 63-4, 63-8, and 64-1. Accordingly, we find no
merit to the plaintiff’s contention that the record is
inadequate for our review.
                            B
   The question presented in this appeal is whether the
waiver rule applies to civil cases in which the trial court
has reserved decision on a motion for a directed verdict
pursuant to Practice Book § 16-37. We conclude that it
does. In resolving this question, it is significant to our
consideration that the waiver rule applies in criminal
cases. See, e.g., State v. Perkins, 271 Conn. 218, 231,
856 A.2d 917 (2004) (holding that ‘‘the waiver rule is
followed in this state’’). In Perkins, we recognized that
‘‘the waiver rule presents [a] defendant with a difficult
dilemma’’; id., 243; because it forces him or her ‘‘to
choose between waiving the right to [present] a defense
and waiving the right to put the state to its proof.’’
(Internal quotation marks omitted.) Id., 229. We held
that this dilemma was neither unfair; id., 243–44; nor
did it deprive the defendant of his constitutional rights.
Id., 232–37. Rather, ‘‘the question faced by the defendant
essentially is tactical in nature, and . . . the truth seek-
ing function of the criminal trial trumps the propriety
vel non of the ruling on the defendant’s motion.’’ Id.,
244. The court in Perkins explained that the waiver rule
is followed because it ‘‘supports fact-finding and the
ultimate truth seeking function of a trial.’’ Id., 237–38.
Specifically, the waiver rule ‘‘eliminates the bizarre
result that could occur in its absence, namely, that a
conviction could be reversed for evidentiary insuffi-
ciency, despite evidence in the record sufficiently estab-
lishing guilt.’’ Id., 238. ‘‘Consider, for example, a case
in which, after [an improper] denial [of a motion for
judgment of acquittal], the defendant testifies and,
under skillful cross-examination, admits, either explic-
itly or implicitly, his guilt of the crime charged. It hardly
can increase public respect for the criminal process for
an appellate court to set that defendant free because
the trial court erroneously denied his motion for a judg-
ment of acquittal at an earlier stage of the trial. In such
a case, in our view, that denial becomes, by virtue of the
defendant’s own evidence, immaterial error.’’ (Internal
quotation marks omitted.) Id., 245 n.31. To hold other-
wise would result in ‘‘a perception of the criminal trial
as a sporting event in which the rules of the game trump
the search for truth.’’ Id., 245.
   In arriving at our conclusion in Perkins, we rejected
the claim of the defendant, Benjamin J. Perkins, that
the waiver rule effectively had been repealed in criminal
cases by Practice Book §§ 42-40 and 42-41, which
require the trial court to order the entry of a judgment
of acquittal when the state adduces insufficient evi-
dence of guilt. Id., 239–41. We pointed out that the rules
of practice ‘‘[shed] no light on how this court is required
to review the sufficiency of the evidence following the
trial court’s denial of such a motion and a jury’s verdict
of guilty.’’ (Emphasis in original.) Id., 240–41. ‘‘[O]nce
a case is submitted to a jury, however erroneously,
and the jury returns a verdict of guilty, review of the
evidence ought to be on the basis of that evidence that
was before the jury. . . . After all, on an appeal claim-
ing insufficiency of the evidence following a jury’s ver-
dict of guilty, it is the propriety of the jury’s verdict
that we are reviewing, not the propriety of the trial
court’s submission of the case to the jury. We simply
conclude that, when a reviewing court is faced with a
choice between two records—one encompassing some
of the evidence presented at trial and one encompassing
all of the evidence presented at trial—the latter is the
preferable record on which to determine whether a
defendant is entitled to a reversal of his conviction.’’
(Citation omitted.) Id., 241–42.
  The court also rejected Perkins’ contention that the
waiver rule should not apply because he was charged
with multiple crimes and ‘‘could not present exculpa-
tory evidence with respect to [one of the charges] with-
out also introducing, or allowing the state to draw out,
potentially inculpatory evidence with respect to . . .
other charges.’’ Id., 242. We explained that it was Per-
kins’ ‘‘choice, as a matter of trial strategy, to inject into
the trial whatever issues that he concluded would be
beneficial to his defense. Conversely, [Perkins] was free
to avoid any issues on direct examination that he did
not want drawn out by the state. . . . [Perkins] also
was free to, and did not, request a severance of the
charges against him . . . .’’ (Citation omitted.) Id.
Regardless, the conflicting ‘‘pressures’’ faced by a
defendant charged with multiple crimes ‘‘do not out-
weigh the truth seeking interest, on appeal, in reviewing
the record as it was presented to the jury.’’ (Emphasis
in original.) Id., 243.
   The defendant here contends that Perkins is distin-
guishable from the present case because, unlike in crim-
inal cases, in which a trial court is required to rule on
a motion for judgment of acquittal filed at the close
of the state’s case-in-chief, in civil cases, our rules of
practice provide the trial court with the option of reserv-
ing decision on a motion for a directed verdict. Compare
Practice Book § 16-37 (when motion for directed verdict
made after close of plaintiff’s case-in-chief is denied or
otherwise not granted, trial court ‘‘is deemed to have
submitted the action to the jury subject to a later deter-
mination of the legal questions raised by the motion’’),
with Practice Book § 42-41 (requiring trial court to
‘‘grant or deny the motion [for judgment of acquittal]
before calling upon the defendant to present the defen-
dant’s case-in-chief’’). The defendant argues that the
reservation option in Practice Book § 16-37 ‘‘essentially
force[s] a defendant to choose between resting [its case]
and being deprived of the benefits of the motion.’’ We
are not persuaded for three reasons.
   First, as a historical matter, the waiver rule has
deeper roots in civil procedure than in criminal proce-
dure. See State v. Perkins, supra, 271 Conn. 271 (Katz,
J., dissenting) (noting that ‘‘the waiver rule was
imported from the civil to the criminal sphere along
with the motion for [a] directed verdict itself’’ [internal
quotation marks omitted]). Although ‘‘courts in a num-
ber of other jurisdictions have . . . questioned the
validity of the waiver rule [in the criminal context]’’;
State v. Rutan, 194 Conn. 438, 442, 479 A.2d 1209 (1984);
its validity in the civil context never has been subject
to doubt in Connecticut. See Sears, Roebuck & Co. v.
Board of Tax Review, supra, 241 Conn. 757 (‘‘we have
never questioned its applicability in the civil context’’);
Elliott v. Larson, 81 Conn. App. 468, 472, 840 A.2d 59
(2004) (finding ‘‘no reason why the rationale underlying
the ‘waiver rule’ should not operate in this case’’); In
re James L., 55 Conn. App. 336, 341, 738 A.2d 749
(same), cert. denied, 252 Conn. 907, 743 A.2d 618 (1999).
   Second, we can discern nothing in the distinction
between a trial court’s reservation of decision on a
motion for a directed verdict and its denial of such a
motion that bears on the right to obtain appellate review
of the trial court’s refusal to grant that motion.6 Regard-
less of whether a motion for a directed verdict has been
reserved or denied, ‘‘the judicial authority is deemed
to have submitted the action to the jury subject to a
later determination of the legal questions raised by the
motion.’’ Practice Book § 16-37.
   Third, the rules of practice do not shed any ‘‘light on
how this court is required to review the sufficiency of
the evidence . . . .’’ (Emphasis in original.) State v.
Perkins, supra, 271 Conn. 240–41. ‘‘After all, on an
appeal claiming insufficiency of the evidence following
a jury’s verdict . . . it is the propriety of the jury’s
verdict that we are reviewing, not the propriety of the
trial court’s submission of the case to the jury.’’ Id.,
241. The parties have a ‘‘constitutional right to have
factual issues resolved by the jury,’’ and, once the jury
has resolved those factual issues, judicial review must
take place within ‘‘carefully defined parameters.’’ (Inter-
nal quotation marks omitted.) Harris v. Bradley Memo-
rial Hospital & Health Center, Inc., 296 Conn. 315, 336,
994 A.2d 153 (2010). Those parameters require us to
‘‘consider the evidence in the light most favorable to
the [prevailing party]’’ and to uphold a jury’s verdict
when ‘‘it is apparent that there was some evidence upon
which the jury might reasonably reach [its] conclusion
. . . .’’ (Internal quotation marks omitted.) Salaman v.
Waterbury, 246 Conn. 298, 304, 717 A.2d 161 (1998). It
is for this reason that the trial court must consider all of
the evidence before the jury, including the defendant’s
evidence, in deciding whether ‘‘the evidence supports
the jury’s determination.’’ (Emphasis omitted.) Harris
v. Bradley Memorial Hospital & Health Center, Inc.,
supra, 347.
  Nonetheless, the defendant contends that the waiver
rule is inconsistent with the plain language and history
of Practice Book § 16-37 and is ‘‘fundamentally unfair
. . . in civil cases . . . in which a plaintiff has pleaded
multiple claims and the defendant has pleaded counter-
claims or special defenses . . . .’’ We find no merit in
either argument.
   Practice Book § 16-37 provides that ‘‘[w]henever a
motion for a directed verdict made at any time after
the close of the plaintiff’s case-in-chief is denied or
for any reason is not granted, the judicial authority is
deemed to have submitted the action to the jury subject
to a later determination of the legal questions raised
by the motion.’’ (Emphasis added.) The defendant
claims that the ‘‘legal [question]’’ raised by a midtrial
motion for a directed verdict on the basis of the insuffi-
ciency of the evidence is the sufficiency of the plain-
tiff’s proof, rather than the sufficiency of all of the
evidence. Thus, the defendant argues that the trial
court’s ‘‘later determination of the legal [question]
raised by the motion’’; Practice Book § 16-37; in a
motion for judgment notwithstanding the verdict also
must be limited to the sufficiency of the plaintiff’s proof,
without regard to the evidence presented later in the
trial. We disagree.
   ‘‘Our interpretation of the rules of practice is a ques-
tion of law subject to plenary review.’’ State v. Jones,
314 Conn. 410, 418, 102 A.3d 694 (2014). ‘‘The rules of
statutory construction apply with equal force to [the
rules of practice]. . . . Where the meaning of a statute
[or rule] is plain and unambiguous, the enactment
speaks for itself and there is no occasion to construe
it. Its unequivocal meaning is not subject to modifica-
tion by way of construction. . . . If a statute or rule
is ambiguous, however, we construe it with due regard
for the authors’ purpose and the circumstances sur-
rounding its enactment or adoption.’’ (Citations omit-
ted; internal quotation marks omitted.) Grievance Com-
mittee v. Trantolo, 192 Conn. 15, 22, 470 A.2d 228 (1984).
  The legal question raised by a motion for a directed
verdict challenging the legal sufficiency of the evidence,
and by a motion for judgment notwithstanding the ver-
dict raising those same grounds, is not the sufficiency
of the plaintiff’s proof alone; it is whether ‘‘[a] directed
verdict is justified [because] on the evidence the jury
reasonably and legally could not have reached any other
conclusion.’’ Gagne v. Vaccaro, 255 Conn. 390, 400, 766
A.2d 416 (2001). Although the evidence before the jury
may differ depending on the procedural posture of the
case at the time the defendant’s motion is filed, the legal
question remains the same. Nothing in the language of
Practice Book § 16-37 suggests that a trial court adjudi-
cating a postverdict motion for judgment notwithstand-
ing the verdict may ignore evidence elicited during the
defendant’s case when deciding the legal question of
evidentiary sufficiency after the jury has spoken. To
determine the sufficiency of the evidence, the trial court
necessarily must assess all of the evidence on which
the jury could ‘‘make its finding[s] . . . irrespective of
the source from which that evidence comes.’’ Cinque
v. Orlando, 140 Conn. 591, 593, 102 A.2d 532 (1954).
We therefore reject the defendant’s contention that the
waiver rule is inconsistent with the plain language of
Practice Book § 16-37.
   Our construction of Practice Book § 16-37 is sup-
ported by the common-law history of the motion for a
directed verdict, a background that informs our under-
standing of the purpose and operation of the rule of
practice as it exists today. The motion for a directed
verdict entered into civil practice during the nineteenth
century and initially could be made only at the close
of all the evidence. See DiBiase v. Garnsey, 104 Conn.
447, 451, 133 A. 669 (1926) (motion for directed verdict
‘‘can be moved only at the conclusion of the evidence
offered by both parties’’); T. Phillips, Comment, ‘‘The
Motion for Acquittal: A Neglected Safeguard,’’ 70 Yale
L. J. 1151, 1152 (1961) (‘‘[i]n the [nineteenth] century
judges began to utilize the directed verdict in civil
cases’’). A defendant who wished to move for a directed
verdict at the close of the plaintiff’s case was required
first to rest his case, thereby forfeiting the right to
present any evidence.7 See Jacobs v. Connecticut Co.,
137 Conn. 189, 190–92, 75 A.2d 427 (1951) (holding that
trial court improperly allowed defendant to move for
directed verdict without first resting its case).
   In 1978, the drafters of the Practice Book adopted two
significant changes to the rules of practice governing
directed verdicts, and these changes have remained in
effect to this day.8 First, a defendant no longer is
required to wait until the close of all of the evidence
to move for a directed verdict—a motion for a directed
verdict may be made ‘‘at any time after the close of the
plaintiff’s case in chief . . . .’’ Practice Book (1978)
§ 321 (now § 16-37). Second, a defendant no longer must
rest his own case prior to moving for a directed ver-
dict— a defendant may ‘‘offer evidence in the event the
motion is not granted, without having reserved the right
to do so and to the same extent as if the motion had
not been made.’’ Practice Book (1978) § 321 (now § 16-
37). The purpose of these changes was to end the
‘‘unfair’’ common-law requirement that a party moving
for a directed verdict must first rest his case and thereby
forfeit the opportunity to present evidence on his own
behalf. See R. Ciulla & R. Allen, ‘‘Comments on New
Practice Book Revisions,’’ 4 Conn. L. Trib., No. 40, Octo-
ber 2, 1978, p. 3 (‘‘Previously, if a defendant made a
motion for a directed verdict after the close of [the]
plaintiff’s case, and if the motion was not granted, the
defendant was foreclosed from introducing any evi-
dence in support of his case. A motion for [nonsuit]
was available to raise the same legal issues but was
less effective since, if granted, the plaintiff had another
year to bring his action again in an attempt to make
out a prima facie case. [The revised rule of practice]
therefore eliminates an unfair situation with which
defendants were frequently confronted.’’).9
   The changes adopted in 1978 eliminated the most
severe risk associated with the common-law procedure
governing motions for directed verdicts, because the
defendant no longer was required to bet his case on
a favorable ruling. The innovation did not eliminate
altogether, however, the need for a defendant to make
strategic choices before utilizing the procedure.
Although a defendant no longer is required to rest his
case before filing a motion for a directed verdict under
Practice Book § 16-37, a defendant who opts to present
additional evidence after the reservation or denial of
such a motion ‘‘undertakes a risk that the testimony of
defense witnesses will fill an evidentiary gap in the
[plaintiff’s] case.’’ (Internal quotation marks omitted.)
Sears, Roebuck & Co. v. Board of Tax Review, supra,
241 Conn. 757; see also 9A C. Wright & A. Miller, Federal
Practice and Procedure (2d Ed. 1995) § 2534, p. 324
(Under rule 50 of the Federal Rules of Civil Procedure,
renewed motions for directed verdict ‘‘will be judged
in the light of the case as it stands at that time. Even
though the court may have erred in denying the initial
motion, this error is cured if subsequent testimony on
behalf of the moving party repairs the defects in the
opponent’s case.’’). Indeed, ‘‘[i]t not infrequently hap-
pens that the defendant himself, by his own evidence,
supplies the missing link’’ in the plaintiff’s proof, and,
having done so, ‘‘the court and jury have the right to
consider the whole case as made by the testimony.’’
Bogk v. Gassert, 149 U.S. 17, 23, 13 S. Ct. 738, 37 L. Ed.
631 (1893); see also Sears, Roebuck & Co. v. Board of
Tax Review, supra, 757 (‘‘[o]n appeal in such cases, the
question becomes whether . . . there is evidence in
the entire record to justify submitting the matter to a
trier of fact’’ [emphasis omitted; internal quotation
marks omitted]). As we held in Perkins, once a case is
submitted to a jury and the jury returns a verdict, a
court’s review of the sufficiency of the evidence must
be on the basis of ‘‘all of the evidence on which the
jury relied . . . .’’ (Emphasis in original.) State v. Per-
kins, supra, 271 Conn. 245.
   Lastly, we reject the defendant’s contention that the
waiver rule is fundamentally unfair in civil cases, such
as this one, in which a plaintiff has raised multiple
claims and a defendant has asserted multiple special
defenses. Although we recognize that ‘‘the waiver rule
presents [a] defendant with a difficult dilemma, we dis-
agree that it is an ‘unfair’ dilemma.’’ State v. Perkins,
supra, 271 Conn. 243. As we recognized in Perkins,
litigation is ‘‘replete with situations requiring the mak-
ing of difficult judgments as to which course to follow.’’
(Internal quotation marks omitted.) Id., 233. A defen-
dant whose motion for a directed verdict has been
reserved for decision or improperly denied must choose
whether to rest on the alleged insufficiency of the plain-
tiff’s proof or risk filling in the gaps in the plaintiff’s
evidence by presenting evidence in support of his spe-
cial defenses, but such a routine ‘‘tactical’’ decision
never ‘‘has been regarded as unfair.’’10 Id., 243–44. The
circumstances may require a defendant with the hope of
prevailing as a matter of law, on grounds of evidentiary
insufficiency, to exercise additional care when choos-
ing how narrowly to confine its own evidentiary presen-
tation, but difficult choices of this nature are routinely
faced by trial lawyers, and we do not consider the
choices required in the present context especially
unusual or unfair. In any event, it is clear to us that
whatever difficulty arises as a result of the defendant’s
tactical decision is substantially outweighed ‘‘by the
truth seeking function of the . . . trial’’ and the ‘‘per-
ceived fairness of the judicial system as a whole . . . .’’
(Internal quotation marks omitted.) Id., 244. This con-
clusion gains additional force when we consider that
we have upheld the fundamental fairness of the waiver
rule in the criminal context, in which a defendant’s
personal liberty is at stake and constitutional protec-
tions are implicated. See id., 232–37. We perceive no
reason to conclude otherwise in the context of a civil
action.
   Accordingly, we hold that the defendant waived its
right to challenge the sufficiency of the evidence in
the plaintiff’s case-in-chief, and the trial court properly
relied on the defendant’s evidence when it denied the
defendant’s motion for judgment notwithstanding the
verdict.11 The following observation of the Appellate
Court aptly summarizes our own view: ‘‘[T]he defendant
is now bound by its choice to roll the proverbial dice
by presenting its own evidence at trial’’ and ‘‘cannot
claim error as to the trial court’s prior denial [of its
motion for judgment notwithstanding the verdict],
based solely [on] the evidence presented in the plain-
tiff’s case-in-chief, of its midtrial motion for a directed
verdict.’’ Riley v. Travelers Home & Marine Ins. Co.,
supra, 173 Conn. App. 435. The defendant does not
challenge the sufficiency of all of the evidence to sup-
port the jury’s verdict, and, therefore, we conclude that
the Appellate Court properly affirmed the judgment
of the trial court denying the defendant’s motion for
judgment notwithstanding the verdict.
      The judgment of the Appellate Court is affirmed.
      In this opinion the other justices concurred.
  1
    Practice Book § 16-37 provides: ‘‘Whenever a motion for a directed ver-
dict made at any time after the close of the plaintiff’s case-in-chief is denied
or for any reason is not granted, the judicial authority is deemed to have
submitted the action to the jury subject to a later determination of the legal
questions raised by the motion. The defendant may offer evidence in the
event the motion is not granted, without having reserved the right to do so
and to the same extent as if the motion had not been made. After the
acceptance of a verdict and within the time stated in Section 16-35 for filing
a motion to set a verdict aside, a party who has moved for a directed verdict
may move to have the verdict and any judgment rendered thereon set aside
and have judgment rendered in accordance with his or her motion for a
directed verdict; or if a verdict was not returned such party may move for
judgment in accordance with his or her motion for a directed verdict within
the aforesaid time after the jury has been discharged from consideration of
the case. If a verdict was returned, the judicial authority may allow the
judgment to stand or may set the verdict aside and either order a new trial
or direct the entry of judgment as if the requested verdict had been directed.
If no verdict was returned, the judicial authority may direct the entry of
judgment as if the requested verdict had been directed or may order a
new trial.’’
   2
     Practice Book § 84-11 (a) governs alternative grounds for affirmance in
certified appeals, and it provides in relevant part that ‘‘[u]pon the granting
of certification, the appellee may present for review alternative grounds
upon which the judgment may be affirmed provided those grounds were
raised and briefed in the Appellate Court.’’ The plaintiff did not raise or
brief his claim regarding the inadequacy of the record in the Appellate Court;
nor did he request ‘‘special permission’’ to raise his alternative ground for
affirmance in this court. See Practice Book § 84-11 (a) (‘‘[i]f such alternative
grounds for affirmation . . . were not raised in the Appellate Court, the
party seeking to raise them in the Supreme Court must move for special
permission to do so prior to the filing of that party’s brief’’). Nonetheless,
‘‘we have refused to consider’’ alternative grounds for affirmance not raised
in accordance with Practice Book § 84-11 ‘‘only in cases in which the oppos-
ing party would be prejudiced by consideration of the issue.’’ (Internal
quotation marks omitted.) State v. Sinvil, 270 Conn. 516, 530 n.11, 853 A.2d
105 (2004). The defendant does not allege in its reply brief that it would be
prejudiced by our consideration of the plaintiff’s alternative ground for
affirmance regarding the adequacy of the record and, therefore, we consider
the merits of the plaintiff’s claim. See id.
   3
     The inverse proposition also holds true, which means that ‘‘[a] motion
for a directed verdict is a prerequisite to the filing of a motion to set aside
the verdict.’’ Willow Springs Condominium Assn., Inc. v. Seventh BRT
Development Corp., 245 Conn. 1, 49, 717 A.2d 77 (1998).
   4
     Our procedural rules tie the preverdict motion for a directed verdict to
the postverdict motion to set aside a verdict because the parties have ‘‘a
constitutional right to have factual issues resolved by the jury.’’ (Internal
quotation marks omitted.) Landmark Investment Group, LLC v. CALCO
Construction & Development Co., supra, 318 Conn. 862; see also footnote
3 of this opinion. ‘‘By requiring the motion for a directed verdict, the fiction
is preserved that the judge, in ruling on the motion after verdict, is really
giving a delayed decision on the motion for a directed verdict.’’ 2 R. Bollier &
S. Busby, supra, § 195 (b), p. 396; see also Salaman v. Waterbury, 44 Conn.
App. 211, 216, 687 A.2d 1318 (1997) (‘‘The purpose of this rule of specificity
is to prohibit reconsideration of the factual basis of a jury’s verdict unless
that verdict is accepted subject to the trial court’s reserved ruling on a
particular claim of legal sufficiency. This reserved ruling on a specific claim
satisfies the constitutional prohibition that would otherwise preclude judi-
cial reexamination of factual matters decided by the jury. Further, as a
practical matter, the rule serves to ensure that a party against whom a
motion for a directed verdict is directed and the trial court have sufficient
notice of the alleged deficiency of proof so as possibly to cure it without
necessitating a new trial.’’), rev’d on other grounds, 246 Conn. 298, 717 A.2d
161 (1998). Thus, under Practice Book § 16-37, the trial court’s decision on
a motion for judgment notwithstanding the verdict ‘‘relate[s] back so as to
be effective prior to the retirement of the jury.’’ (Internal quotation marks
omitted.) 2 R. Bollier & S. Busby, supra, § 195 (a), p. 395; see also Baltimore &
Carolina Line, Inc. v. Redman, 295 U.S. 654, 659–60, 55 S. Ct. 890, 79 L.
Ed. 1636 (1935) (‘‘At common law there was a well established practice of
reserving questions of law arising during trials by jury and of taking verdicts
subject to the ultimate ruling on the questions reserved; and under this
practice the reservation carried with it authority to make such ultimate
disposition of the case as might be made essential by the ruling under the
reservation, such as [nonsuiting] the plaintiff where he had obtained a
verdict, entering a verdict or judgment for one party where the jury had given
a verdict to the other, or making other essential adjustments. Fragmentary
references to the origin and basis of the practice indicate that it came to
be supported on the theory that it gave better opportunity for considered
rulings, made new trials less frequent, and commanded such general
approval that parties litigant assented to its application as a matter of
course.’’ [Footnote omitted.]).
   5
     See Practice Book § 60-5 (‘‘[t]he court shall not be bound to consider a
claim unless it was distinctly raised at the trial or arose subsequent to the
trial’’); see also Murphy v. EAPWJP, LLC, 306 Conn. 391, 399, 50 A.3d 316
(2012) (‘‘[i]t is well established that a claim must be distinctly raised at trial
to be preserved for appeal’’).
    6
      The defendant argues that the distinction between reservation and denial
‘‘is critically important to the issue of appellate review’’ pursuant to State
v. Higgins, 74 Conn. App. 473, 811 A.2d 765, cert. denied, 262 Conn. 950, 817
A.2d 110 (2003). Higgins, however, provides no support for the defendant’s
position. In Higgins, the defendant moved for a judgment of acquittal at
the close of the state’s case-in-chief, and the trial court improperly reserved
decision on the defendant’s motion, even though our criminal rules of prac-
tice ‘‘specifically [direct] the court either to grant or to deny’’ the motion,
and there is ‘‘no . . . discretion’’ to reserve decision. Id., 480; see Practice
Book § 42-41 (requiring trial court to ‘‘either grant or deny the motion [for
a judgment of acquittal] before calling upon the defendant to present the
defendant’s case-in-chief’’). Because our rules of practice do not permit a
trial court to reserve decision on a midtrial motion for a judgment of acquittal,
the Appellate Court declined to apply the waiver rule ‘‘to avoid prejudicing
the defendant . . . .’’ State v. Higgins, supra, 481. Thus, the Appellate Court
considered ‘‘only the evidence that was presented by the state in its case-in-
chief’’ to evaluate the sufficiency of the evidence to support the defendant’s
conviction. Id.
    The Appellate Court in Higgins declined to apply the waiver rule because
it sought to remedy a procedural error that occurred when the trial court
improperly reserved decision on the defendant’s midtrial motion for judg-
ment of acquittal. The remedy was appropriate because the trial court’s
failure to issue a decision, when required to do so, inherently was prejudicial
to the defendant. See id.; cf. United States v. Rhodes, 631 F.2d 43, 44–45
(5th Cir. 1980) (declining to apply waiver rule when trial court impermissibly
reserved decision on motion for judgment of acquittal filed ‘‘at the close of
the [g]overnment’s case’’ because ‘‘application of any other rule would penal-
ize a defendant for a trial court’s refusal to issue a ruling at the time clearly
required by our previous cases’’); United States v. House, 551 F.2d 756, 760
(8th Cir.) (declining to apply waiver rule when trial court impermissibly
reserved decision on midtrial motion for judgment of acquittal because,
‘‘[o]therwise, the defendant would lose the right to have the sufficiency of
the evidence against him adjudged at the close of the government’s case
even though he expressly sought to have the evidence considered and even
though the [r]ule expressly grants him that right’’), cert. denied, 434 U.S.
850, 98 S. Ct. 161, 54 L. Ed. 2d 119 (1977). In contrast, our civil rules of
practice explicitly authorize the trial court to reserve decision on a motion
for a directed verdict filed at the close of the plaintiff’s case-in-chief. See
Practice Book § 16-37. Accordingly, Higgins is inapposite.
    7
      At common law, civil defendants wishing to challenge the sufficiency
of the evidence at the close of the plaintiff’s case were required to demur
to the evidence, a procedure that precluded the defendant from presenting
any evidence thereafter. This practice posed a great risk to defendants
because, if the motion was denied, the court immediately rendered judgment
for the plaintiff. See T. Phillips, supra, 70 Yale L. J. 1151. In 1852, the General
Assembly passed a statute giving defendants the option of pursuing what
was called an evidentiary nonsuit. See General Statutes (1888 Rev.) § 1109
(‘‘[w]hen on the trial of any issue in fact, in a civil action, the plaintiff shall
have produced his evidence and rested his cause, the defendant may move
for judgment as in case of non-suit, and the court may grant such motion,
if in its opinion, the plaintiff shall have failed to make out a prima facie
case’’). The court’s decision to deny a motion for evidentiary nonsuit was
discretionary and not subject to appeal. See Bennett v. Agricultural Ins.
Co., 51 Conn. 504, 512 (1884). The statute permitting a motion for evidentiary
nonsuit still exists today; see General Statutes § 52-210; but, as a practical
matter, the motion has fallen into disuse and has been replaced by the
motion for a judgment of dismissal. See Thomas v. West Haven, 249 Conn.
385, 391, 734 A.2d 535 (1999) (‘‘[a] motion for judgment of dismissal has
replaced the former motion for nonsuit for failure to make out a prima facie
case’’ [internal quotation marks omitted]), cert. denied, 528 U.S. 1187, 120
S. Ct 1239, 146 L. Ed. 2d 99 (2000).
    8
      Compare Practice Book (1978) § 321 (‘‘Whenever a motion for a directed
verdict made at any time after the close of the plaintiff’s case in chief is
denied or for any reason is not granted, the court is deemed to have submitted
the action to the jury subject to a later determination of the legal questions
raised by the motion. The defendant may offer evidence in the event the
motion is not granted, without having reserved the right to do so and to
the same extent as if the motion had not been made.’’), with Practice Book
§ 16-37 (‘‘Whenever a motion for a directed verdict made at any time after
the close of the plaintiff’s case-in-chief is denied or for any reason is not
granted, the judicial authority is deemed to have submitted the action to
the jury subject to a later determination of the legal questions raised by the
motion. The defendant may offer evidence in the event the motion is not
granted, without having reserved the right to do so and to the same extent
as if the motion had not been made. After the acceptance of a verdict and
within the time stated in Section 16-35 for filing a motion to set a verdict
aside, a party who has moved for a directed verdict may move to have the
verdict and any judgment rendered thereon set aside and have judgment
rendered in accordance with his or her motion for a directed verdict; or if
a verdict was not returned such party may move for judgment in accordance
with his or her motion for a directed verdict within the aforesaid time after
the jury has been discharged from consideration of the case. If a verdict
was returned, the judicial authority may allow the judgment to stand or
may set the verdict aside and either order a new trial or direct the entry of
judgment as if the requested verdict had been directed. If no verdict was
returned, the judicial authority may direct the entry of judgment as if the
requested verdict had been directed or may order a new trial.’’).
   9
     Another purpose behind the rule change was to facilitate the systemic
efficiency that can be gained in circumstances in which the trial court is
able to reserve decision if it harbors any doubt about the proper disposition
of the motion for a directed verdict. By reserving decision and allowing the
case to proceed to verdict when such doubt exists, the trial court safeguards
the efficiency of the system because, if the jury returns a verdict for the
plaintiff, and if the trial court thereafter grants the defendant’s renewed
motion in the form of a motion for judgment notwithstanding the verdict,
then reversal of that judgment on appeal will result in the reinstatement of
the jury verdict rather than a new trial. See W. Horton et al., 1 Connecticut
Practice Series: Superior Court Civil Rules (2018–2019 Edition) § 16-37,
author’s comments, p. 752 (‘‘[T]he trial court may . . . reserve decision on
any motion for directed verdict until after the verdict has been returned.
. . . That way if the trial judge erroneously grants the motion, the Supreme
Court can direct judgment on the verdict rather than ordering a new trial.’’
[Citation omitted.]); see also 2 R. Bollier & S. Busby, supra, § 195 (d), p.
399 (‘‘Under [§] 16-37 . . . the trial judge can refuse to rule on the motion
for a directed verdict and submit the case to the jury. If . . . the appellate
court agree[s] with the jury, judgment can be entered on the verdict. If,
however, it now appears that the verdict should have been directed, a new
trial is no longer the only remedy. Judgment can now be ordered in favor
of the party for whom a verdict should have been directed.’’). The procedural
option to reserve decision on a motion for a directed verdict therefore serves
an important purpose—just not the purpose advocated by the defendant.
   10
      To the extent that unfairness may exist, a defendant may move to
bifurcate the trial of a plaintiff’s claims. See General Statutes § 52-205 (‘‘[i]n
all cases, whether entered upon the docket as jury cases or court cases,
the court may order that one or more of the issues joined be tried before
the others’’); Practice Book § 15-1 (same). The defendant in the present
case never moved to bifurcate the trial of the plaintiff’s breach of contract
claim from the trial of his negligent infliction of emotional distress claim,
and we express no opinion whether bifurcation would have been appropriate
if such a motion had been filed.
   11
      In light of our conclusion, we need not reach the plaintiff’s alternative
argument that ‘‘there was sufficient evidence in the plaintiff’s case-in-chief
to support the tort of negligent infliction of emotional distress.’’